UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6334


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL GENE TERRELONGE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:09-cr-00229-RJC-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Gene Terrelonge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Gene Terrelonge appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review, we

conclude the district court did not abuse its discretion in denying Terrelonge’s motion as

amended and supplemented. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(per curiam) (providing standard of review). Accordingly, we affirm the district court’s

order. United States v. Terrelonge, No. 3:09-cr-00229-RJC-1 (W.D.N.C. Jan. 15, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2